Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 1 of 25




              EXHIBIT A
              Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 2 of 25

■ • CT    Corporation                                                       Service of Process
                                                                            Transmittal
                                                                            07/14/2020
                                                                            CT Log Number 537935641
   TO:      Michael Johnson, Legal Assistant
            The Hartford
            1 Hartford Plz, H0-1-09
            Hartford, CT 06155-0001


   RE:        Process Served in Virginia

   FOR:       Hartford Casualty Insurance Company (Domestic State: IN)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                    WASHINGTON EXECUTIVE SERVICES, INC., and CHEVY CHASE EXECUTIVE SERVICES,
                                       INC., Pltfs. vs. HARTFORD CASUALTY INSURANCE COMPANY, INC., AND DISTRICT OF
                                       COLUMBIA, Dfts.
   DOCUMENT(S) SERVED:                 Sheet, Attachment(s), Complaint, Summons
   COURT/AGENCY:                       SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA, DC
                                       Case # 2020CA003035B
   NATURE OF ACTION:                   Insurance Litigation
   ON WHOM PROCESS WAS SERVED:         C T Corporation System, Glen Allen, VA
   DATE AND HOUR OF SERVICE:           By Certified Mail on 07/14/2020 postmarked on 07/06/2020
   JURISDICTION SERVED :               Virginia
   APPEARANCE OR ANSWER DUE:           Within 21 days after of service, exclusive of the day of service (Document(s) may
                                       contain additional answer dates)
   ATTORNEY(S) / SENDER(S):            Scott Rome
                                       The Veritas Law Firm
                                       1225 19* Street, NW, Suite 320
                                       Washington, DC 20036
                                       2020-686-7600
   ACTION ITEMS:                       CT has retained the current log, Retain Date: 07/14/2020, Expected Purge Date:
                                       07/19/2020

                                       Image SOP

                                       Email Notification, Michael Johnson MICHAEL.JOHNSON@THEHARTFORD.COM

                                       Email Notification, Fiona Rosenberg Fiona.Rosenberg@thehartford .com


   SIGNED:                             C T Corporation System
   ADDRESS:                            155 Federal St Ste 700
                                       Boston, MA 02110-1727
   For Questions:                      800-448-5350
                                       MajorAccountTeam 1@wolterskluwer.com




                                                                            Page 1 of 1 / HP
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action . Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.
-
                            i.                · ..   · ••   ·   - :.....·-...... ,·,       .,~-~.       _i        • • ·~-.   '"·:·-    ••   :.•·




                      · ,,;'-~        '· :. r ·
                                                                       Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 3 of 25
                                                  :i1.'1"1.!U!!!!;~1ld1~hl!!H-'IJ!!1l!ui!fr!!!hl\-i!!!l!'1lJ
            . . ~"{         i-· .. -~..           . ,.:· .... ,: ..~~ ·. . .                   . .. · ," . :·· .. ·_, ·-~-~- J·   :~·~ .                    NEOPOST .       .
                                 .A                                                    .



                                                                                                                                                       .    ;~~;~;;PJL
                                                                                                                                                       II   07/09/2020 ZIP 20036
                                                                                                                                                            042L14807252




                                                                                                                                                                                   ..



                                                                                                             ,-




                                                                                                                                                   0

    . :_\
     ":i'
                ·11-:,



                   '
                  ....                                                                                                                                                                  l·
       The Veritas Law FirmCase
                            (La_..._...._. . . . .._
                                1:20-cv-02119       . ._ _1-1
                                                  Document __   __
                                                              Filed   _ _ _Page
                                                                    08/03/20 _ _4_ of 25
       1225 19th St NW Ste 320                   USPS CERTIFIED MAIL
       Washington DC 20036




                                         9214890194038315969742




        CT CORPORATION SYSTEM
        ATTN: HARTFORD CASUALTY INSURANCE COMPANY
        4701 COX ROAD STE 285
        GLEN ALLEN VA 23060




~eturn Reference#:
Jsername: Diego Perieira
~eference Name: :
:;ustom 2:
:ustom 3:
:ustom 4:
:;ustom 5:




::iostage: $7.0500 ·
                    Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 5 of 25Filed
                                                                                                                                  D.C. Superior Court

            Superior Court of the District of ColuiHm:'i2:h!1~!::
 P'




                                        CIVIL DIVISION- CIVIL ACTIONS BRANCH
                                                        INFORMATION SHEET
WASHINGTON EXECUTIVE SERVICES , INC., et al.
                                                                         Case Number:        -=2=0=2=0.....:::C=AC2.....!!!0=0=3=0=3=5......,,B=-----
                              VS        Date: July      8, 2020
                                                 ____:;__..;_                    _          _______________
HARTFORD CASUALTY INSURANCE COMPANY, INC.,
et al_________________                   D One of the defendants is being sued
                                            in their official capacity.
      ~me:if'.{fase Print)                                                                   Relationship to Lawsuit
       cott . ome
      Firm Name:                                                                                    \lZl   Attorney for Plaintiff
      The Veritas Law Firm                                                                           □ Self (Pro Se)
      Telephone No.:                  Six di~t Unified Bar No.:
      202-686-7600                     4766 7                                                        D     Other:

      TYPE OF CASE:      Q1 Non-Jury           □ 6 Person Jury                               D 12 Person Jury
      Demand: $ All available insurance coverage                                    Other: _ _ _ _ _ _ _ _ _ _ _ _ _ __

      PENDING CASE(S) RELATED TO THE ACTION BEING FILED
      Case No.:. _ _ _ _ _ _ _ _ __ Judge: _ _ _ _ _ _ __                                           Calendar#:. _ _ _ _ _ _ _ _ __

      Case No.:. _ _ _ _ _ _ _ _ __               . Judge: _ _ _ _ _ _ __                            Calendar#: _ _ _ _ _ _ _ _ __


      NATURE OF SUIT:               (Check One Box Onlv)
      A. CONTRACTS                                            COLLECTION CASES

        [2{ 01 Breach of Contract             D 14 Under $25,000 Pltf. Grants Consent D 16 Under $25,000 Consent Denied
        D 02 Breach of Warranty               D  17 OVER $25,000 Pltf. Grants ConsentD 18 OVER $25,000 Consent Denied
        D   06 Negotiable Instrument          D 27 Insurance/Subrogation               D 26 Insurance/Subrogation
        D   07 Personal Property                    Over $25,000 Pltf. Grants Consent      Over $25,000 Consent Denied
        D   13 Employment Discrimination      D 07 Insurance/Subrogation               D 34 Insurance/Subrogation
        D   15 Special Education Fees               Under $25,000 Pltf. Grants Consent      Under $25,000 Consent Denied
                                              D 28 Motion to Confirm Arbitration
                                                    Award (Collection Cases Only)
      B. PROPERTY TORTS

        D 01 Automobile                   D 03 Destruction of Private Property                      D      05 Trespass
        D 02 Conversion                   D 04 Property Damage
        0 07 Shoplifting, D.C. Code§ 27-102 (a)


      C. PERSONAL TORTS

        D   01 Abuse of Process               D  10 Invasion of Privacy                              D 17 Personal Injury- (Not Automobile,
        D   02 Alienation of Affection        D  11 Libel and Slander                                     Not Malpractice)
        D   03 Assault and Battery            D  12 Malicious Interference                           D 18Wrongful Death (Not Malpractice)
        D   04 Automobile- Personal Injury    D  13 Malicious Prosecution                            D 19 Wrongful Eviction
        D   05 Deceit (Misrepresentation)     D  14 Malpractice Legal                                0 20 Friendly Suit
        D   06 False Accusation               D 15 Malpractice Medical (Including Wrongful Death)    D21 Asbestos
        D   07 False Arrest                   D 16 Negligence- (Not Automobile,                      D 22 Toxic/Mass Torts
        D   08Fraud                                 Not Malpractice)                                 023 Tobacco
                                                                                                     n 24 Lead Paint
                                             SEE REVERSE SIDE AND CHECK HERE                         IF USED



      CV-496/June 2015
                     Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 6 of 25
•
                               Information Sheet, Continued

    C.OTHERS
         D   01 Accounting                     D   17 Merit Personnel Act (OEA)
         D   02 Att. Before Judgment               (D.C. Code Title 1, Chapter 6)
         D   05 Ejectment                      0    18 Product Liability
         D   09 Special Writ/Warrants
              (DC Code§ 11-941)                D    24 Application to Confirm, Modify,
         D   10 Traffic Adjudication                Vacate Arbitration Award (DC Code§ 16-4401)
         D   11 Writ ofReplevin                D    29 Merit Personnel Act (OHR)
         D   12 Enforce Mechanics Lien         D    31 Housing Code Regulations
         D   16 Declaratory Judgment           D    32 Qui Tam
                                               D     33 Whistleblower



    IL
         D   03 Change ofName                    D 15 Libel oflnformation                 D   21 Petition for Subpoena
         D   06 Foreign Judgment/Domestic D 19 Enter Administrative Order as                      [Rule 28-I (b)]
         D   08 Foreign Judgment/International          Judgment [ D.C. Code §           D    22 Release Mechanics Lien
         D   13 Correction of Birth Certificate         2-1802.03 (h) or 32-151 9 (a)]   D    23 Rule 27(a)(l)
         D   14 Correction of Marriage           D 20 Master Meter (D.C. Code §                (Perpetuate Testimony)
                 Certificate                             42-3301, et seq.)               D    24 Petition for Structured Settlement
         D    26 Petition for Civil Asset Forfeiture (Vehicle)                           D    25 Petition for Liquidation
         D    27 Petition for Civil Asset Forfeiture (Currency)
         D    28 Petition for Civil Asset Forfeiture (Other)



    D. REAL PROPERTY

         D   09 Real Property-Real Estate              D   08 Quiet Title
         D   12 Specific Performance                   D   25 Liens: Tax/ Water Consent Granted
         D   04 Condemnation (Eminent Domain)          D   30 Liens: Tax/ Water Consent Denied
         D   10 Mortgage Foreclosure/Judicial Sale D       31 Tax Lien Bid Off Certificate Consent Granted
         D   11 Petition for Civil Asset Forfeiture (RP)




                                                                                          July 8, 2020

                        Attorney's Signature                                                             Date




    CV-496/ June201S
                Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 7 of 25
,.



                  IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA


     WASHINGTON EXECUTIVE                                  )
     SERVICES, INC.,                                       )
     c/o The Veritas Law Firm                              )
     1225 19th Street, NW, Suite 320                       )
     Washington, DC 2003 6                                 )
                                                           )
     and                                                   )
                                                           )
     CHEVY CHASE EXECUTIVE                                 )
     SERVICES, INC.                                        )
     c/o The Veritas Law Firm                              )
     1225 19th Street, NW, Suite 320                       )
     Washington, DC 20036                                  )
                                                           )
                  Plaintiffs,                              ) Case No.   2020 CA 003035 8
                                                           )
      V.                                                   )
                                                           )
     HARTFORD CASUALTY INSURANCE                           )
     COMPANY, INC.                                         )
            Serve:                                         )
     Hartford Casualty fosurance Company, Inc.             )
     One Hartford Plaza                                    )
     Hartford, CT 06155                                    )
                   and                                     )
                                                           )
     DISTRICT OF COLUMBIA                                  )
     [against which no monetary relief is sought[          )
            Serve:                                         )
     Karl A. Racine, Esq.                                  )
     Attorney General of the District of Columbia          )
     Office of the Attorney General for the District       )
            of Columbia                                    )
     441 4th St NW, Suite 1100                             )
     Washington, DC 2000 l                                 )
                                                           )
                    Defendants.                            )


                                             COMPLAINT




                                                       1
             Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 8 of 25




       Washington Exe_cutive Services, Inc. and additional insured Chevy Chase Executive

Services, Inc. (collectively "WES"), by and through counsel, hereby bring this action for relief

and damages against Defendant Hartford Casualty Insurance Company, Inc. ("Hartford") and in

support thereof states as follows:

        1.      WES has been forced to bring this lawsuit to obtain insurance coverage

wrongfully denied by Hartford at the time when WES is at its most vulnerable and in need of

such coverage to survive its loss of business income following the March 24, 2020 Order by the

District of Columbia requiring the closure of non-essential businesses and prohibition on

gatherings of ten or more persons. Operating successfully for over thirty years as a shared

workspace provider, WES provides and manages office space to entities and individuals and

significant amount of meeting spaces for groups often or more persons, such as conferences,

symposiums and training events. Due to the Orders of the District of Columbia, it was forced to

cancel all reservations for its meeting spaces and prohibit further use of those spaces for all times

through the filing of this Complaint and for the foreseeable future based on later Orders issued

by the District of Columbia. WES also has also lost tens of thousands of business income

through the partial suspension and cessation of operation of non-essential businesses in their

rented real estate office facilities. WES sought coverage for its loss of business income from

Hartford through a policy that provided coverage for the loss of business income and explicitly

covered such loss when caused by a virus. Hartford denied coverage for WES's claim, leaving it

no choice but to turn to the local court to obtain the coverage owed so that it can withstand the

forced partial shut-down of its operations and return to full operations again as a successful local

business assisting many local small businesses and business people.




                                                  2
                    Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 9 of 25
.   .

                                                JURISDICTION

               2.      This Court has personal jurisdiction over the Defendants.

               3.      Venue is proper because this action involves an insurance policy issued to a

        District of Columbia policyholder operating a business in the District of Columbia, an additional

        insured operating a business in the District of Columbia, and involves Orders issued by the

        District of Columbia.

                                                   PARTIES

               4.      Washington Executive Services, Inc. is a corporation formed under and operating

        a principal place of business located in the District of Columbia and manages rented commercial

        real estate located at 2101 L Street, NW in Washington, DC.

               5.      Chevy Chase Executive Services, Inc. is a corporation formed under and

        operating a principal place of business located in the District of Columba and manages rented

        commercial real estate located at 5335 Wisconsin Avenue, NW in Washington, DC.

               6.      Defendant Hartford Casualty Insurance Company is a corporation providing

        insurance with a principle place of business in Hartford, Connecticut.

               7.      The District of Columbia issued relevant Orders on March 24 and 30, 2020 and

        afterward. No monetary relief is sought against the District of Columbia.

                                         FACTUAL BACKGROUND

               8.      For over thirty years, WES has successfully operated as a well-respected shared

        workspace provider and, prior to March 24, 2020, fully operated with client contact availability

        well beyond normal business hours.

               9.      Washington Executive Services, Inc. operates one hundred eighteen (118) offices

        and seven workstations in five suites at 2101 L Street, NW in Washington, DC. Due to the



                                                        3
              Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 10 of 25




Orders of the Mayor and prior to the District of Columbia re-opening in the next phase in June

2020, it was prohibited from utilizing the vast majority of the offices due to the prohibition on

operations, mandatory limitation on individuals gathering and social distancing requirements.

Even during the reopening phase, it continues to suffer the loss of business income due to

prohibitions on gathering and mandatory social distancing requirements. Relative to last year,

Washington Executive Services has suffered a loss of business income related to the offices of

approximately two hundred seven thousand dollars per month ($207,000.00 per month) through

the filing of this Complaint, with its losses continuing in nature.

        10.      Washington Executive Services, Inc. also operates ten meeting rooms in four

suites at 2101 L Street, NW in Washington, DC. Those rooms would function with usage of the

available chairs in each in the following numbers, respectively, seven, eight, eight, eight, ten, ten,

fourteen, twelve, sixteen, and forty-eight. Due to the Orders of the Mayor and prior to the

District of Columbia re-opening in the next phase in June 2020, it was prohibited from utilizing

all of its meeting rooms for purpose of permitting the conducting of meetings of individuals due

to the prohibition on operations, mandatory limitation on individuals gathering and social

distancing requirements. Even during the reopening phase, it continues to suffer the loss of

business income due to prohibitions on gathering and mandatory social distancing requirements.

Relative to last year, Washington Executive Services has suffered a loss of business income

related to the meeting rooms of over twenty thousand dollars ($20,000.00) through the filing of

this Complaint, with its losses continuing in nature.

        11.      Chevy Chase Executive Services, Inc. operates one hundred forty-nine (149)

offices in six suites at 5335 Wisconsin Avenue, NW in Washington, DC. Due to the Orders of

the Mayor and prior to the District of Columbia re-opening in the next phase in June 2020, it was



                                                  4
              Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 11 of 25




prohibited from utilizing the vast majority of the offices due to the prohibition on operations,

mandatory limitation on individuals gathering and social distancing requirements. Even during

the reopening phase, it continues to suffer the loss of business income due to prohibitions on

gathering and mandatory social distancing requirements. Relative to last year, Chevy Chase

Executive Services has suffered a loss of business income related to the offices of approximately

one hundred seventy thousand dollars per month ($170,000.00 per month) through the filing of

this Complaint, with its losses continuing in nature.

        12.      Chevy Chase Executive Services, Inc. also operates nine meeting rooms in three

suites at 5335 Wisconsin Avenue, NW in Washington, DC. Those rooms would function with

usage of the available chairs in each in the following numbers, respectively, four, five, six, ten,

twelve, twenty, twenty, twenty-four and twenty-five. Due to the Orders of the Mayor and prior

to the District of Columbia re-opening in the next phase in June 2020, it was prohibited from

utilizing all of its meeting rooms for purpose of permitting the conducting of meetings of

individuals due to the prohibition on operations, mandatory limitation on individuals gathering

and social distancing requirements. Even during the reopening phase, it continues to suffer the

loss of business income due to prohibitions on gathering and mandatory social distancing

requirements. Relative to last year, Chevy Chase Executive Services has suffered a loss of

business income related to the meeting rooms of over ten thousand dollars ($10,000.00) through

the filing of this Complaint, with its losses continuing in nature.

        13.      On or about May 1, 2019, Hartford entered into a contract of insurance with

WES, whereby WES agreed to make payments to Hartford in exchange for Hartford's promise to

indemnify WES for actual losses including, but not limited to, business income loss at WES's

business premises, including those caused by a virus.



                                                  5
                  Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 12 of 25
,,


            14.      On May 1, 2019, Hartford issued WES an insurance policy with a policy number

     of 42 SBA BW8320 and a policy period of May 1, 2019 through May 1, 2020 (the "Policy").

            15.      WES faithfully paid Hartford Insurance premiums for the Policy.

            16.      The Policy's Declarations identifies that Washington Executive Services, Inc.
                                       '
     operates 2101 L Street, NW in Washington, DC, which is referenced as the business premises

     and so described. The Policy's Declarations identifies that Chevy Chase Executive Services, Inc.

     operates 25335 Wisconsin Avenue, NW in Washington, DC, which is referenced as the business

     premises and so described. The Policy states that Washington Executive Services, Inc. is the

     named insured under the Policy. The Policy states that Chevy Chase Executive Services, Inc. is

     an additional insured under the Policy. The Declarations also state that "Business Income and

     Extra Expense Coverage" is applicable "TO ALL LOCATIONS."

            17.      Hartford is stock insurance company of The Hartford Insurance Group, which,

     upon information and belief, had a net income of approximately $2,064,000,000.00 in 2019.

            18.      The Policy provides coverage for a business income loss in the actual amount

     sustained for twelve months and separate coverage for loss caused by fungi, bacteria or virus.

            19.      The Policy defines "Business Income": "Business Income means the: (a) Net

     Income (Net Profit or Loss before income taxes) that would have been earned or incurred if no

     direct physical loss or physical damage had occurred; and (b) Continuing normal operating

     expenses incurred, including payroll."

            20.      The Policy provides the following grant of coverage for loss of business income:

     "We will pay for the actual loss of Business Income you sustain due to the necessary

     'suspension' of your 'operations' during the 'period of restoration.' The 'suspension' must be




                                                     6
             Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 13 of 25




caused by direct physical loss of or physical damage to property at premises at the 'scheduled

premises' [], caused by or resulting from a Covered Cause of Loss."

       21.       The Policy provides the following grant of coverage for extra expense: "We will

pay reasonable and necessary Extra Expense you incur during the 'period of restoration' that you

would not have incurred if there had been no direct physical loss or physical damage to property

at the 'scheduled premises'."

       22.       The Policy defines Extra Expense: "Extra Expense means expense incurred: (a)

To avoid or minimize the suspension of business and to continue 'operations': (i) At the

'scheduled premises'; or ... (b) To minimize the suspension of business if you cannot continue

'operations'."

       23.       The Policy also provides the following coverage grant: "Civil Authority (1) This

insurance is extended to apply to the actual loss of Business Income you sustain when access to

your 'scheduled premises' is specifically prohibited by order of a civil authority as the direct

result of a Covered Cause of Loss to property in the immediate area of your 'scheduled

premises'."

       24.       The Policy defines the term "operations" as: '"Operations' means your business

activities occurring at the 'scheduled premises' and tenantability of the 'scheduled premises'."

       25.       The Policy defines the term "suspension" as a full or partial shut-down: "a. The

partial slowdown or complete cessation of your business activities; orb. That part or all of the

'scheduled premises' is rendered untenantable as a result of a Covered Cause of Loss if coverage

for Business Income applies to the policy."

       26.       The Policy defines the term "Covered Cause of Loss" as "RISKS OF DIRECT

PHYSICAL LOSS" unless the loss is excluded or limited.



                                                  7
             Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 14 of 25




        27.     The Policy states that "period ofrestoration" "begins with the date of direct

physical loss or physical damage caused by or resulting from a Covered Cause of Loss at the

'scheduled premises'."

        28.     The Policy explicitly provides coverage for loss due to a virus through an

endorsement: "We will pay for loss or damage by 'fungi', wet rot, dry rot, bacteria and virus."

        29.     The endorsement states, "As used in this Limited Coverage, the term loss or

damage means," "Direct physical loss or direct physical damage to Covered Property caused by
         )




'fungi', wet rot, dry rot, bacteria or virus" and "The cost of testing performed after removal,

repair, replacement or restoration of the damaged property is completed, provided there is a

reason to believe that 'fungi', wet rot, dry rot, bacteria or virus are present."

       30.      On March 24, 2020, following the declaration of a state of emergency, the District

of Columbia, through the Office of the Mayor, issued Order 2020-053 that specifically

prohibited any gathering of ten or more persons anywhere. The prohibition continued to be in

effect from that date until June 19, 2020, when the Mayor's Order permitted gatherings of more

than ten persons, but only when social distancing of six feet or more can be maintained between

individuals.

       31.      Through Order 2020-053 the District of Columbia further mandated that all non-

essential businesses in the District of Columbia cease business operations immediately. WES

does and did not qualify as an essential business under that Order.

       32.      The Order stated that a violation of the Order would result in criminal, civil and

administrative penalties.

       33.      The virus that causes the infection of COVID-19 in the District of Columbia was

and is being spread as a result of, inter alia, civil commotion during March 2020 and thereafter.



                                                   8
             Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 15 of 25




       34.      Since March 24, 2020, the District of Columbia, through the Office of Mayor, has

issued additional Orders prohibiting any gathering of ten or more persons anywhere.

       35.      As a direct and proximate result of the Mayor's March 24, 2020 Order, WES

partially suspended and ceased all operations at both business premises.

       36.      As a further direct and proximate result of the Orders, WES incurred a loss of

business income from the prohibitions on use of its offices, meeting spaces and working spaces

from the date of the initial Order through the filing of the Complaint, with many cancellations

occurring and potentially more in the future leading to even greater losses.

       37.      Beginning on March 24, 2020 and continuing through the date of this pleading,

WES suffered and continues to suffer a loss of business income covered by Hartford through the

terms and conditions of the Policy.

       38.      On May 21, 2020, after partial suspending and ceasing its business operations,

WES provided to Hartford notice of a claim under the Policy for coverage for business income.

       39.      Shortly after notice of WES's claim was received, Hartford denied coverage for

WES's claim.

       40.      WES satisfied all conditions precedent to recovering for its loss under the terms

and conditions of the Policy.

       41.      Hartford's denial of coverage breached its obligation and responsibility to provide

coverage available through the Policy to WES due to its covered loss of business income because

the vast majority of its premises were unusable and uninhabitable and lost all function, which

constitutes a direct physical loss under the Policy.

       42.      As a result of Hartford's denial of coverage and breach of the insurance Policy it

issued, WES has suffered and will continue to suffer damages.



                                                  9
              Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 16 of 25




       43.       WES's damages suffered due to Hartford's breach of the Policy are continuing to

accumulate.

       44.       A declaratory judgment determining that the coverage provided under the Policy

and order that coverage is owed will prevent WES being wrongfully left without vital coverage

acquired to ensure the survival of its businesses due to the partial suspension and cessation of its

prior operations caused by the Mayor's Orders. As a result of the Orders, WES has incurred, and

continues to incur, a substantial loss of business income and additional expenses covered under

the Policy.

                             COUNT I: DECLARATORY RELIEF

                         (against Hartford and the District of Columbia)

       45.       WES realleges and incorporates by reference all preceding paragraphs of its

Complaint as if fully set forth herein.

       46.       On May 1, 2019, Hartford issued WES an insurance Policy, for which WES paid

premmms.

       47.       The Policy was a binding contract between Hartford and WES that afforded WES

insurance under the terms and conditions of the Policy.

       48.       On March 24, 2020, the District of Columbia, through an Order of the Mayor,

prohibited the gathering of ten or more persons and ordered the ceasing of all non-essential

business operations in the District of Columbia.

       49.       WES is a non-essential business under the Orders of the Mayor.

       50.       On March 24, 2020 and continuing until and through the date of the filing of this

Complaint, WES has suffered the loss of Business Income covered under the Policy due to the
               Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 17 of 25




ceasing and suspension of its business operations caused by a direct physical loss of the business

premises, including its meeting spaces

         51.      The Policy's coverage for Business Income does not require tangible damage to

property at premises.

         52.      WES's business premises were unusable and uninhabitable by employees and

customers and it has lost all function to operate as offices and meeting spaces that are accessible

to clients and invited members of the public.

         53.      WES's loss of business income is a loss covered under the Policy.

         54.      WES's loss of business income is not otherwise excluded under the Policy.

         55.      Hartford's Policy provides coverage to WES for direct physical loss caused by a

VlfUS.


         56.      Coverage under the Policy is also available under the Policy's additional coverage

for Civil Authority.

         57.      Hartford denied coverage under the Policy for WES's loss.

         58.      An actual cause and controversy exists that is ripe for declaratory judgment.

         59.      The facts as alleged, under all the circumstances, show that there is a

substantial controversy, between parties having adverse legal interest, of sufficient immediacy

and reality to warrant the issuance of a declaratory judgment, which will terminate an actual case

and controversy.

         60.      No monetary relief is sought from the District of Columbia.

         WHEREFORE, WES respectfully requests that this Court declare (a) that the District of

Columbia's March 24, 2020 Order issued through its Mayor required that WES cease its

business operations at its business premises, including prohibiting the use of its meeting spaces



                                                   11
             Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 18 of 25




and (b) that WES' s loss of Business Income is covered under the Policy, and such other relief as

the Court deems just and proper.

                            COUNT II: BREACH OF CONTRACT

                                          (against Hartford)

       61.      WES realleges and incorporates by reference all preceding paragraphs of its

Complaint as if fully set forth herein.

       62.      On May 1, 2019, Hartford issued WES an insurance Policy, for which WES paid

premiums.

       63.      The Policy was a binding contract between Hartford and WES that afforded WES

insurance under the terms and conditions of the Policy.

       64.      On March 24, 2020, the District of Columbia, through an Order of the Mayor,

prohibited the gathering of ten or more persons and ordered the ceasing of all non-essential

business operations in the District of Columbia.

       65.      On March 24, 2020 and continuing until and through the date of the filing of this

Complaint, WES has suffered the loss of Business Income covered under the Policy due to the

partial ceasing and suspension of its business operations, including prohibiting the use of its

meeting spaces, caused by a direct physical loss of the business premises.

       66.      The Policy's coverage for Business Income does not require tangible damage to

property at premises.

       67.      WES's business premises were unusable and uninhabitable by employees and

customers and it has lost all function to operate as offices and meeting spaces that are accessible

to clients and invited members of the public.

       68.      WES's loss of business income is covered under the Policy.



                                                   12
               Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 19 of 25




         69.      WES's loss of business income is not otherwise excluded under the Policy.

         70.      Hartford's Policy provides coverage to WES for direct physical loss caused by a

virus.

         71.      Coverage under the Policy is also available under the Policy's additional coverage

for Civil Authority.

         72.      Hartford owes coverage for WES's loss of Business Income under the Policy.

         73.      Hartford denied coverage for WES's loss of Business Income.

         74.      Hartford breached the Policy by denying coverage to WES.

         75.      As a result of Hartford's breach of the Policy, WES suffered damage.

         WHEREFORE, WES respectfully requests that this Court order that WES's loss is

covered under the Policy and enter a judgment in its favor and against Hartford for the full

amount owed under the Policy for its loss, together with attorneys' fees, prejudgment and post-

judgment interest thereon, and such other relief as the Court deems just and proper.



                                                       Respectfully submitted,

                                                             Isl Scott Rome

                                                             Isl Christopher Lafon
                                                       Scott H. Rome, Esq [476677]
                                                       Christopher L. Lafon, Esq. [483740]
                                                       Anna R. Margolis, Esq. [1043917]
                                                       The Veritas Law Firm
                                                       1225 19th Street, NW, Suite 320
                                                       Washington, DC 20036
                                                       Phone: (202) 686-7600
                                                       srome@theveritaslawfirm.com
                                                       clafon@theveritaslawfirm.com
                                                       amargolis@theveri taslawfirm. com
                                                       Counsel/or Plaintiffs




                                                  13
                          Case 1:20-cv-02119
                                       SuperiorDocument   1-1District
                                               Court of the     Filedof
                                                                      08/03/20
                                                                        ColumbiaPage 20 of 25
                                                  CIVIL DlVlSION
                                                            Civil Actions Branch
                                       500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001.
                  --s~-                     Telephone: (202) 879-1133 Website: www.dccourts.gov
                --
                 ca~

     \VASHINGTON EXECUTIVE SER\-1CES, INC., et al.
                                                                        Plamt1fl
                                           vs.
                                                                                                         Case Number .. 2020             CA003035 B........
    HARTFORD CASUAL TY INSURANCE CO:MPANY, INC.
                                                                       Defendant

                                                                      SUlVIMONS
 To the above named Defendant:

         You are hereby summoned and required to serve an Answer to the attached Complaint, either
 personally or through an attorney, within twenty one (21) days after service of this summons upon you,
 exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
 or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
 Answer. A. copy of the .Answer must be mailed to the attorney for the plaintiff who is suing you. The
 attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be rnailed
 to the plaintiff at the address stated on this Summons.

        You are also required to file the original Answer with the Com1 in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days afrer you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.
 Scott H. Rome - 476677                                                                           Cle,    V""1!'1'Jti--.L    .,rt
Name of Plaintiff's Attorney

1225 19th Street NW, Suite 320
Add.ress                                                                                                                         Cleik
Washington, DC 20036                                                                                           ,,_.:..---·

 2 02-686-7600                                                                     Date             0                        0
Telephone
:l!D~ffllw,iffr.r~~   (202) 879-4828             Veuillez appeier au (202) 879-4828 pounine traduction      fJ~ c6 mot bai dich, hay goi (202)879-4828



   Tl\1PORTANT: IF YOU FAIT, TO FIT,E AN ANSWER WITHIN THE TTh.1E STATED ABOVE, OR IF, AFTER YOU
ANS\VER, YOU FAIL TO APPEAR AT ANY' TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGl'vIENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTUER RELIEF DEMANTIED IN THE
CO:IV1PLAINT IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITI-II-IELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGN1ENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DO NOT PAIL TO ANSWER WITHIN THE REOU!RED TLME

   If you wish to talk to a lawyer and foe! that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
lndiana Avenue, N.W., for more information concerning places where you may ask for such help.

                                                         Sec reverse side for Spanish translation
                                                          Vea al dorso la traducci6n al espafiol
                                           Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 21 of 25
             -$-
 ..
                                                      TRIBUNAL SUPERIOR DEL DlSTRITO DE COLUI\tIBIA
                                                                                   DIVISION CIVIL
                                                                             Secci6n de Acciones Civiles
                                                           500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                                                                 Telefono: (202) 879-1133 Sitio web: www.dccourts.gov




                                                                                    Demandante
                                                       contra
                                                                                                                    Numero de Caso:

                                                                                    Dema:ndado

                                                                                    CITATORIO
         Al susodicho Demandado:
                                                                                                                                       . . ..     ..
                  Por la prescnte se le cita a comparcccr y se le require entregar una. Contestaci6n a. la.Deriianda adjunta, sea en
         persona o por medio de w1 abogado, en el plazo de veinti\'.m (21) dias contados desp1ies que usted Miya recibido este
         citatorio, excluyendo el dia mismo de la entrega del citatorio. Si usted esta siendo defr1a,,ndado l.':11 calidad de oficial o
         agente del Gobiemo de los Estados Unidos de Norteamerica o del Gobiemo_._del I)istntQ d~ ·tolumbia, tiene usted
         sesenta (60) dias, contad.os despues que usted haya recibido este citatorio, _par.t-f:;11tregar su<"Contestaci6n. Tiene que
         enviarle por correo una copia de su Contcstaci6n al abogado de la parLt:°':'llt:.mari.d<!.llte. El nombre y direcci6n del
         abogado aparecen al final de este docu.mento. Si el demandado no tiene abogadd;tieni:":-que enviarle al demandante una.
         copia de la Contestaci6n por correo a la dirccci6n que aparece en este Ci~knio. \         ·

                                                                                                                ~
                A u~ted tambien se le require present:ar la Contestaci611 o~g-iria:L' 'T;ibunal en la Oficina 5000, sito en 500
        Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lun_e.s ayiemes o eritre las 9:00 a.m. y las 12:00 del mediodia
        los sabados. Usted puede presentar la Contestaci6n or:igimii ai-i:te el Juez ya sea antes que usted le entregue al
        d.emandante una. copia de la. Contestacion o en el plazo d~- siete (7).,dias de ha.berle hccho la entrega al demandante. Si
        usted incumple con presentar una Contestaci6n, pqdria di~t~rse µn fallo en rebeldia contra usted para que se haga
        efoctivo el desagravio que se busca en la demand~? ·          ··     ··
                                                                                SECRET.4RIO DEL TRIBUNAL
       Nombre del abogado del Demandante

                                                                                              Por:
       Direcci6n                                                                                                                 Subsecretario


                                                                                              Fecha ____________________
       Teleform
        jzu~iJlw;~:IT~m- (202} 879-4~28                     Veuillez appeier au (202) 879-4828 pourune traduction           De co mot bai dich, My goi (202)879-4828
                               ~'i~~,~~2Q2) 879-4828£~1~~~~.a                             '?l,011(<; t("l'gt' l'latJ'?i-t (202) 879-4828 5'.S.CD-i"r
                                   :··· .... ··.:·:\(:: ·•:.•..::.·:.• . ..-::,:/


          IMPORTAN'ri½: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANIBS
       MENCIO:NADO 0, SI.LUEGO DE CONTEST.AR, USTED NO COMPARECE CUANDO L.l:. AVlSE .EL JUZGADO, PODRIA
       DICTARSE UN fAU..O:EN REDELDIA CONTRA USTED PAR.A QUE SE LE COBRE LOS DA.NOSY PERJUICIOS U OTRO
       DESAGRAV1O QUE SE BUSQUE EN l.A DEMA.i"\.1DA. SI ESTO OCURRE, PODRIA RETENERSEl.E SUS INGRESOS, 0
       PODRIA TOMJ\RSELE SUS BIEN'ES PERSONALES O BIENES RA.ICES Y SER VENDIDOS PARA PAGAR EL FALLO. SI
       USTED PREIBNDE OPONERSE A ESTA ACCION, NO DEJE DE CONTEST.AR LA DEA-1.ANDA DENTRO DEL PLAZO
       EXIGIDO.

          Si desea con\'ersar corr un abogado y le parece que no puede paga.de a uno, Ilame pronto a wm de nuesiras oficinas del Legal Aid
       Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500
       Indiana Avenue, N.W., para informarse sobre otros lugares donde puede pedirayuda al 1~specto.

                                                                       Vea al dorso el original en ingies
                                                                      See reverse side for English 01iginal
7 '"IT Tl\   rn -•   T•• - - -,I'\ T..,1
                              Case 1:20-cv-02119
                                           SuperiorDocument    1-1District
                                                    t:ourt of the    Filed or
                                                                           08/03/20
                                                                              ColumbiaPage 22 of 25
                                                        CIVIL DIVISION
•·   .                                                           Civil Actions Branch
                                            500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
                                                 Telephone: (202) 879-1133 Website: www.dccourts.gov
            \V ASHINGTON EXECUTIVE SERVICES, INC., et al.
                                                                              Plamt1Il
                                                vs.
                                                                                                                Case Number         2020 CA 003035 B
            DISTRICT OF COLUlvIBIA
                                                                             Defendant

                                                                            SUlVIMONS
         To the above named Defendant:

                 You are hereby summoned and required to serve an Answer to the attached Complaint, either
         personally or through an attorney, within twenty one (21) days after service of this summons upon you,
         exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
         or the District of Columbia Government, you have sixty (60) days aft.er service of this summons to serve your
         Answer. A. ·copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
         attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
         to the plaintiff at the address stated on this Summons.

                 You are also required to file the original Answer with the Com1 in Suite 5000 at 500 Indiana Avenue,
         N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
         Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
         the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
         judgment by default may be entered against you for the relief demanded in the complaint.
         Scott H. Rome - 476677
     Name of Plaintiff's Attorney

         1225 19th Street NW, Suite 320
     Add:ress                                                                                                                     lerk
      Washington, DC 20036
         202-686-7600                                                                                       0110- - ·u·20
                                                                                         Date
     Telephone
     ~iilifffllw.,m'fl~;t! (202) 879-4828             Veuillez appeier au (202) 879-4828 pour Line traduction     fJ~ c6 mot bai. dich, hily goi (202) 879-4828




       Th1PORTANT IF YOU FAIT, TO FIT,E AN ANSWER \VITHlN THE TIJ\1E STATED ABOVE, OR IF, AFTER YOU
     ANS\VER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGl'vIENT BY DEFAULT
     MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
     CO:l\1PLAINT IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITI-IHELD OR PERSONAL PROPERTY OR
     REAL ESTATE YOU OWN MAY BE TAKEN A1\1D SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
     ACTION, DO NOT FAIL TOANSFVER WITHIN THEREOU!RED TlME.

        If you wish to talk to a lmvyer and foci that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
     Legal Aid Society (202-628-1161) or the Neighborhood Legal Sc1vices (202-279-5100) for help or come to Suite 5000 at 500
     Indiana Avenue, N. W., for more infonnation concerning places where you may ask for such help.

                                                              Sec reverse side for Spanish translation
                                                               Vea al dorso la tr.¾ducci6n al espafiol
                                            Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 23 of 25


                                                                      TRIBUNAL SU'.PElUOR DEL DlSTRITO DE COLUlVIBlA
                                                                                                                DIVISION CIVIL
                                                                                                          Secci6n de Acciones Civiles
                                                                              500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                                                                                    Telefono: (202) 879-1133 Sitio web: www.dccourts.gov




                                                                                                              Demandante
                                                                           contra
                                                                                                                                            Nu.mero de Caso:

                                                                                                               Demandado

                                                                                                              CITATORIO
          Al susodicho Demandado:
                   Por la. prescnte se le cita. a comparccer y se le require entrcgar una Contestaci6n a.·Ji:Q~#i~d~ adjunta., sea en
          persona o por medio de w1 abogado, en el plazo de ve:inth'.m (21) dias contados desmfes que u'ifo4J.1ii.ya recibido este
          citatorio, excluyendo el dia mismo de la entrega del citatorio. Si usted esta siendo cfoini¥.1dado w1:fal:idad de oficial o
          agente <lei Gobiemo de los Estados Unidos de Norteamerica o del Gobiemo.µHD.istr'i'tq _dy Columbia, tiene usted
          sesenta (60) dias, contados despues que usted ha.ya recibido este citatorio, _pad::i;,.nJregar sWC.ontestaci6n. Tiene que
          enviarle por correo una copia de su Contestacion al abogado de la parte·:d~.;1:nartd<Jpte. El nombre y direcci6n de!
          abogado aparecen al final de este documento. Si el demandad.o no tien~ abogaq.6;,Jjene\que enviarle al demandante una
          copia de la Contestac:i6n por correo a la direcci6n que aparece en esteCiMJo;tjp, \   ·

                  A usted tambien se le require presentar la Contestaci61{origiha.t J''Tribunal en la Oficina 5000, sito en 500
         Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de luµys ii]yiemes 6 eri:tre las 9:00 a.m. y las 12:00 del mediodia
         los sabados. Usted puede presentar la Contestaci6n                                                       otjgmaJ
                                                                                 arit.¢,,,~l }tiez ya sea antes que usted le entregue al
         demandante una copia de la Contestaci6n o en el plazo d9. siete (7),dias de haberle hccho la entrega al demandante. Si
         usted :incumple con presentar una Contestac:i6n, pqdria dift~·se ~n fallo en rebeldia contra usted para que se haga
         efoctivo el desagravio que se busca en la demand~,(··       ' ,?::;.,:,,,,::"
                                                                                       SECRETARIO DEL TRIBUNAL
        Nombre del abogado del Dema:ndante

                                                                                                                          Por:
        Direcci6n                                                                                                                                     Subsecretario


                                                                                                                          Fecha _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        Telefor10                                 .,,,,,,:-::=:::,.,.._.            ···-==..... ·

         jl!] ~ill~;l!UJ        ~ f& (202) 879-4~~8 ' <\:: Veuillez appeier au (202) 879-4828 pourune traduction                                  £>~ c6 mot bai dich, My goi (202)879-4828

                                'l.~l.~11~~4-92) a79Ja2a§.~~~1~~ 2                       '?t101JC~' -1-c-,.go nO'l/'TY t                       (202) a79-4a2a   ~-iw·n-

           IlvfPORTAN¥i;, s1                  =:Ji~:~
                                    ,,lNCl..il\.1PLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
        MENCIONADO 0, SI:L,li13GO DE CONTEST AR, USTED NO COl\1PARECE CU ANDO LE A VISE EL JUZGADO, PODRiA
        DICTARSE UN fALl.O_i:EN REBEl.DIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
        DESAGRAV1O QUE SE BUSQUE EN 1.A DEMA.i"IDA. SI ESTO OCURRE, PODRlA RETENERSEl.E SUS INGRESOS, 0
        PODRIA TOMi\RSELE SUS BIENES PERSONALES O BIENES RA.ICES Y SER VENDIDOS PARA PAGAR EL FALLO. SI
        USTED PRETENDE OPONERSE A ESTA ACCION, NO DEJE DE COl'vTEST.1m LA DEA1ANDA DENTRO Di:.,"'L PLAZO
        EXIGIDO.

           Si desea conversar con un abogado y le parece que no puede pagarle a uno, Ilame pronto a una de nuestras ofidnas del Legal Aid
        Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500
        Indiana Avenue, N.W., para infonnarse sobre otros lugares donde puede pedirayuda al n~specto.

                                                                                                     Vea al dorso el o:riginal eningies
                                                                                                    See reverse side for English original
r   "")TTI\   m   __   y____ l''IJ'\T,.,1
                 Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 24 of 25
                        SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                       CIVIL DIVISION
                                              Civil Actions Branch
                           500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                              Telephone: (202) 879-1133 • Website: www.dccourts.gov

WASIIlNGTON EXECUTIVE SERVICES, INC et al
  Vs.                                            C.A. No.                             2020 CA 003035 B
HARTFORD CASUALTY INSURANCE COMPANY, INC., et al
                                 INITIAL ORDER AND ADDENDUM

    Pursuant to D. C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
("Super. Ct. Civ. R.") 40-1, it is hereby ORDERED as follows:

      (1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge's name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

     (2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

     (3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

     (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

      (5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.
No other continuance of the conference will be granted except upon motion for good cause shown.

     (6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge's Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court's website http://www.dccourts.gov/.

                                                              Chief Judge Robert E. Morin
Case Assigned to: Judge FLORENCE Y PAN
Date: July 9, 2020
Initial Conference: 9:30 am, Friday, October 09, 2020
Location: Courtroom 415
            500 Indiana Avenue N.W.
            WASIIlNGTON, DC 20001
                                                                                                    CAIO-60
            Case 1:20-cv-02119 Document 1-1 Filed 08/03/20 Page 25 of 25

                       ADDENDUM TO INITIAL ORDER AFFECTING
                         ALL MEDICAL MALPRACTICE CASES

        In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code§ 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code§ 16-2821.

        To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code§ 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiffs counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

       A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code§ 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code§ 16-2823(b).

        The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code§ 16-2824.

        No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is prose may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medmalmediation.

                                                             Chief    Judge     Robert    E.    Morin


                                                                                               CAIO-60
